Citation Nr: 0428249	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  99-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a seizure 
disorder with blackouts, headaches, and fits of rage. 
 
2.  Entitlement to service connection for depression on a 
secondary basis. 
 
3.  Entitlement to service connection for residuals of back 
injury. 
 
4.  Entitlement to an increased (compensable) rating for 
service connection for bilateral pes planus. 
 
5.  Entitlement to an increased (compensable) rating for 
residuals of left corneal abrasion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and B. M.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 until 
May 1981.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1999 
rating decision of the VA Cleveland, Ohio Regional Office 
(RO) that declined to reopen the claim for service connection 
for a seizure disorder, blackouts and fits of rage, and 
denied service connection for depression secondary to 
service-connected disability, as well as service connection 
for residuals of back injury.  That rating decision also 
denied compensable ratings for bilateral pes planus and 
residuals of left corneal abrasion.  

The veteran was afforded a hearing at the RO in April 2004 
before the undersigned Veterans Law Judge.  The transcript is 
of record.

The issues on appeal will be addressed in the REMAND portion 
of the decision below via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

The veteran asserts that he now has a seizure disorder which 
first became manifest in service.  In statements and during 
hearing on appeal in April 2004, he has stated that he 
underwent extensive work-up at Walter Reed Army Medical 
Center (WRAMC) for seizures and subsequently obtained 
treatment Fort Meade for such symptoms.  The service medical 
records contain documentation dated in March 1980 that shows 
that the appellant was transferred to Walter Reed following a 
concussion.  An April 1980 clinic note referred to his having 
been at Walter Reed for 2 1/2 weeks for seizures.  It was 
recorded in June 1980 that the veteran felt that he might 
have had a seizure a month before.  A clinic entry dated in 
September 1980 indicates that the veteran had had a work-up 
for seizures earlier that year.  

The service medical records contain no clinical records from 
the Walter Reed facility indicating the work-up for seizures.  
The Board notes that the RO initially requested the veteran's 
service medical records in December 1981 but had to wait 
several months because all of them had not been sufficiently 
processed through the National Personnel Records Center 
(NPRC) for transmittal.  The Board is of the opinion 
additional request should be made to the NPRC to search for 
further service medical records.  

The service medical records show that the veteran was seen in 
May 1978 and was noted to have had low back pain for 10 days.  
He complained of neck and low back pain after being 
sideswiped in a stationary car in August 1980.  A whiplash 
injury and cervical strain were diagnosed at that time for 
which a neck brace was prescribed.  A complaint of upper mid 
back pain was recorded in March 1980.  In April 1980, the 
veteran was seen for complaints of back pain of two weeks' 
duration allegedly secondary to heavy lifting.  Mechanical 
low back strain was diagnosed.  The record reflects that he 
has complained of low back pain in recent years.  The service 
medical records shows that the veteran was seen on several 
occasion for headaches, dizziness and reported blackouts.

The veteran asserts that he now has depression, which is 
secondary to service-connected disability.  The veteran 
asserts that his service-connected bilateral pes planus and 
left eye disability have increased in severity and warrant 
higher ratings.  He testified upon during his hearing that he 
had extreme tenderness of the feet with swelling as well as 
numerous calluses which resulted in a great deal of 
impairment.  Testimony was presented to the effect that his 
left eye was very light sensitive for which he always had to 
wear dark glasses, and felt as if he had grit in it all the 
time.  The veteran related that he had had an eye examination 
at the VA four months earlier.  The Board observes in this 
instance that the appellant has not had a VA examination of 
his service-connected disabilities since 1998.  

The Board notes that the veteran has continued to receive 
outpatient treatment VA outpatient treatment but that such 
records only date through January 2001.  Therefore, any 
subsequent clinical data should be requested and associated 
with the claims folder.

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the contact 
Walter Reed Hospital in order to obtain 
copies of any medical records pertaining 
the veteran's hospitalization at that 
facility in March or April 1980 for the 
evaluation of seizures.  The RO should 
also request the NPRC to conduct a search 
for any additional medical records to 
include the records of hospitalization at 
Walter Reed, and any treatment records 
from Ft. Meade where the veteran 
indicates he received treatment in 1980 
and 1981.  If no such service medical are 
found, or if they have been destroyed, 
specific confirmation of that fact should 
be requested and noted in the claims 
file.  

2.  The RO should request the VA 
facilities in Columbus and Chillicothe to 
furnish copies of any additional 
treatment records covering the period 
from January 28, 2001 to the present.  

3.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records regarding 
treatment of all of the claimed 
disabilities since discharge from active 
duty, which are not already of record.  

4.  Thereafter, the RO should schedule 
the veteran for a VA podiatry examination 
to determine the severity of all 
disability associated with the 
service-connected pes planus.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner is requested to indicate whether 
there is objective evidence of deformity 
of the veteran's feet, such as pronation 
or abduction; pain on manipulation and 
use of his feet; swelling on use of the 
veteran's feet; callosities of his feet; 
tenderness of the plantar surface of his 
feet; and whether there is marked inward 
displacement and severe spasm of the 
tendo-achillis on manipulation of his 
feet.  It should be noted whether the 
veteran uses orthopedic shoes or 
appliances for his pes planus, and, if 
so, whether his condition is improved by 
such use.  The examiner must also provide 
an opinion as to whether the degree of 
impairment of the pes planus is mild, 
moderate, severe, or pronounced.  

5.  The RO is requested to schedule the 
veteran for an examination by a VA 
ophthalmologist to determine the nature 
and severity of current left eye vision 
impairment.  All tests and studies 
deemed necessary should be conducted.  
The examiner is requested to specify 
vision impairment attributable to the 
service-connected residuals of left 
corneal abrasion.  The claims folder 
should be made available to the 
examiner in conjunction with the 
examination.

6.  The veteran should be scheduled for 
examination by a VA psychiatrist to 
determine the nature, severity, and 
etiology of any current psychiatric 
disorder.  The claims file should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner is requested to obtain a 
detailed clinical history.  All 
necessary tests and studies should be 
accomplished, if indicated.  Following 
the examination it is requested that 
the examiner render an opinion as to 
whether it is as likely as not that the 
veteran's current psychiatric disorder 
if diagnosed, is related to service?  
If no, whether it is as likely as not 
that the veteran's current psychiatric 
disorder, if diagnosed, was caused or 
is aggravated by his service connected 
pes planus or the left eye corneal 
abrasion.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

7.  The appellant should be scheduled 
for a special examination by a VA 
neurologist to determine the nature, 
severity, and etiology of the claimed 
seizure disorder, headaches, blackouts, 
or any organic brain disorder, to 
include fits of rage.  All indicated 
tests and studies should be 
accomplished. 
Following the examination the examiner 
is requested to render an opinion as to 
whether it is as likely as not that the 
seizure disorder, headaches, blackouts, 
or any organic brain disorder, to 
include fits of rage, if diagnosed are 
related to service or any incident in 
service.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination.

8.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
to determine the nature, severity, and 
etiology of any current back 
disability.  All tests and studies, 
including X- rays, deemed necessary 
should be performed.  The claims folder 
should be made available to the 
examiner in conjunction with the 
examination.  Following the examination 
the examiner is requested to render an 
opinion as to whether it is as likely 
as not that any back disorder diagnosed 
is related to service.  A complete 
rationale for the opinion expressed 
should be included in the report.

9.  Following completion of the 
requested development, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Less than 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

